Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), *441rendered October 28, 1983, convicting him of criminal possession of a weapon in the second degree and attempted criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
At the time of sentencing, the defendant, for the first time, made a motion pursuant to CPL 330.30 (1) to set aside the verdict on the ground of repugnancy. The defendant having failed to register a protest on this issue prior to the discharge of the jury, the sentencing court properly denied his motion on the ground of untimeliness (see, People v Satloff, 56 NY2d 745; People v James, 112 AD2d 380, 381). In any event, the sentencing court also properly determined that the motion had no merit. A review of the trial court’s charge to the jury reveals that the defendant’s acquittal of the crimes of assault in the first and second degrees was neither inconsistent nor repugnant to the jury’s finding that he was guilty of criminal possession of a weapon in the second degree (see, People v Tucker, 55 NY2d 1).
Finally, in viewing the evidence in the light most favorable to the People, any rational trier of fact could have found the defendant guilty beyond a reasonable doubt of criminal possession of a weapon in the second degree (see, People v Contes, 60 NY2d 620, 621). Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.